Title: Associates of the Jersey Company to Alexander Hamilton and Josiah Ogden Hoffman, 19 April 1804
From: Associates of the Jersey Company
To: Hamilton, Alexander,Hoffman, Josiah Ogden


[April 19, 1804. “Sometime since Powles Hook was purchased for our mutual benefit from Mr. Van Vorst at a rent charge upon the whole of $6000 per annum forever. We have agreed to lay it out into town lots and dispose of it to purchasers, receiving a rent charge upon each lot. We are desirous to give to each purchaser a good and sufficient deed of conveyance, and also to provide for the payment of the annuity to Mr. Van Vorst in such way as will appear best calculated to give security to the purchasers. We enclose you a draft of the covenant we propose to make with all the purchasers and to have it recorded in the office of the Clerk of the County of Bergen for their general benefit. An opinion is entertained by some persons that the proprietors of Powles Hook have no right to the ground under water below low water mark on their shore, some imagine that the Mayor, Aldermen and Commonalty of the City of New York have the right of property, and others contend that the State of New York has the right of jurisdiction to low water mark: we submit the following queries to you and request your answer thereto: 1. Whether the Corporation of the City of New York have any right of property to the land under water opposite Powles Hook? 2. Admitting the State of New York has the right of jurisdiction to low water mark at the Jersey shore (which New Jersey will not admit), would wharves and docks into the water below low water mark thereby become subject to the jurisdiction of New York, or would it by accession belong to New Jersey?” Letter not found.]
